HARDY, Judge.
Plaintiff appeals from a judgment which affirmed the decision of defendant’s administrative agencies disqualifying him for unemployment compensation.
The principal charge against plaintiff was repeated tardiness in reporting for work and failure to notify his employer of any valid reason.
The issues presented relate to the finding of sufficient evidence which would be binding on our judicial tribunals and the evaluation of misconduct within the meaning of the statute (LSA-R.S. 23:1601 [2]).
There is no question but that in the instant case the record establishes sufficient evidence to bind the court; Burge v. Administrator, La.App., 83 So.2d 532; Stroy v. Heard, La.App., 85 So.2d 275; Wilson v. Brown, La.App., 147 So.2d 27; McGinnis v. Moreau, La.App., 149 So.2d 188.
Neither do we think there can be any question as to the fact that the record in the instant case supports the conclusion that the plaintiff was guilty of misconduct under the definition, inter alia, of the case of Horns v. Brown, 243 La. 936, 148 So.2d 607. The findings in Goff v. Administrator, La.App., 157 So.2d 268, are particularly pertinent to the instant case.
For the reasons assigned, the judgment appealed from is affirmed at appellant’s, cost.